       Case 1:21-cv-05681-PGG Document 11 Filed 08/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KATIE MALONEY WALLACE,

                         Petitioner,                             ORDER

           - against -                                      21 Civ. 5681 (PGG)

FUNDATION GROUP LLP

                         Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to Respondent’s motion to dismiss:

             1. Respondent’s motion is due on September 7, 2021;

             2. Petitioner’s opposition is due on September 28, 2021; and

             3. Respondent’s reply, if any, is due on October 6, 2021.

Dated: New York, New York
       August 31, 2021
                                                 SO ORDERED.


                                                 _______________________________
                                                 Paul G. Gardephe
                                                 United States District Judge
